NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

CHRISTOPHER SHORTER,               :     CIV. NO. 17-8911(RMB)
                                   :
                   Plaintiff       :
                                   :
      v.                           :             OPINION
                                   :
UNITED STATES OF AMERICA,          :
et al.,                            :
                                   :
                   Defendants      :

BUMB, DISTRICT JUDGE

      This matter comes before the Court upon Plaintiff’s motion to

amend his complaint. (Pl’s Mot. to Amend, ECF No. 7.) On October

23, 2017, Plaintiff Christopher Shorter (“Plaintiff”), a prisoner

incarcerated in FCI Miami at the time of filing, filed a civil

rights complaint against ten prison officials at the Federal

Correctional Institution (“FCI”) Fort Dix and an FTCA claim against

the United States. (Compl., ECF No. 1.) Plaintiff did not submit

a complete application to proceed in forma pauperis (“IFP”) under

28 U.S.C. § 1915(a), so the Court administratively terminated this

action, subject to reopening. (Opinion, ECF No. 2; Order, ECF No.

3.) The Court also pre-screened Plaintiff’s Complaint under 28

U.S.C.     §§   1915(e)(2)(B)    and   1915A(b),    reserving   conclusive

screening until such time as Plaintiff either paid the filing fee

for   a    civil   action   or   submitted   a   properly   completed   IFP
application. (Opinion, ECF No. 2 at 2.) The Court found that

Plaintiff failed to state a Bivens claim but sufficiently alleged

an FTCA claim against the United States.

     On May 15, 2018, the Court granted Plaintiff’s renewed IFP

application and her motion for leave to file an amended complaint.

(Order, ECF No. 6.) When Plaintiff filed an amended complaint, she

filed the present motion to amend. (Mot. to Amend, ECF No. 7.) The

Court will grant Plaintiff’s motion to amend and screen her Amended

Complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b).

     When a prisoner is permitted to proceed without payment of

the filing fee, 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b) require

courts to review a complaint in a civil action and sua sponte

dismiss any claims that are (1) frivolous or malicious; (2) fail

to state a claim on which relief may be granted; or (3) seek

monetary relief against a defendant who is immune from such relief.

I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards   than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering
                                   2
why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If
                                 3
a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice, but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.    DISCUSSION

       A.     The Amended Complaint

       Plaintiff      realleges    the   facts     alleged      in    her     original

complaint, which this Court discussed in an Opinion on April 9,

2018, and determined that Plaintiff failed to state a Bivens claim.

(Opinion, ECF No. 2.) In sum, Plaintiff is a transgender inmate,

male to female, who was incarcerated at FCI Fort Dix on October

14, 2015, when she was allegedly sexually assaulted by another

inmate because the defendants failed to protect her by placing her

in an unlocked cell. (Am. Compl., ECF No. 7-1.) She was unable to

hold    the     perpetrator       accountable      due     to        the     negligent

investigation of the incident by the defendants. (Id.)

       Plaintiff contends that the defendants failed to protect her

and failed to properly investigate the sexual assault in violation

of her rights under the Fifth and Eighth Amendments. For her

Bivens’     claims,    Plaintiff    named    the   following         as    defendants:

Warden Jordan Hollingsworth, Associate Warden Christine Dynan,

Associate     Warden    Robert     Hazelwood,      Chief   of    Psychology        Dr.

Marantz, Captain Pena, Lieutenant Bittner, Counselor Hamel, Dr.
                                         4
Carl Sceusa, Unit Manager Byrd, and John Doe PREA Compliance

Manager. Below, the Court recites only the new allegations in the

Amended Complaint.

      The cells at FCI Fort Dix do not have locks on the doors.

(Am. Compl., ECF No. 7-1 at 12.) On July 13, 2015, Plaintiff

notified the defendants that she was very uncomfortable showering

around the other inmates and she felt that she was being placed at

high risk due to violence in the institution and being housed

without a lock on the cell. (Am. Compl., ECF No. 7-1 at 12, citing

Ex.   2.) 1 Counselor    Hamel   made   housing   decisions   that   placed

Plaintiff in harms way. (Id., citing Ex. A.)

      On August 18, 2015, Plaintiff requested an expedited transfer

to a facility with secure housing and placed the defendants on

notice of her safety concerns. (Id., citing Ex. B.) On September

10, 2015, Plaintiff expressed her concern that there was no urgency

to transfer her to more secure housing. (Am. Compl., ECF No. 7-1

at 12, citing Ex. E.) On September 21, 2015, the Gender Identity

Dysphoria    Committee     determined     that    Plaintiff    should    be


1Exhibit 2 to the Amended Complaint is a clinical note regarding
Plaintiff’s treatment in FCI Fort Dix’s Psychology Services. (Am.
Compl., Ex. 2, ECF No. 7-5 at 38.) The clinical note does not state
that Plaintiff felt she was being placed at high risk due to
violence in the institution, but it states, “she endorsed concern
that she will be sexually harassed or abused” and she requested a
smaller cell and “undergarments to keep nipples from showing.”
(Id.)
                                 5
transferred because the facility, due to its physical layout, could

not provide the same type of supervision as other institutions.

(Am. Compl., ECF No. 7-1 at 13, citing Ex. F.)2

     On October 5, 2015, Associate Warden Robert Hazelwood placed

a memo on the inmates’ computer system informing them that visiting

privileges on the East and West compounds were suspended due to

security concerns, including repeated assaults on staff. (Am.

Compl., ECF No. 7-1 at 13, citing Ex. H.) Plaintiff alleged “this

notice was related to all the violence and violent assaults and

sexual abuse rampantly occurring at FCI Fort Dix.” (Id.) Associate

Warden Hazelwood placed another memo on the inmates’ computer

system on October 8, 2015, stating

          Notification   Over the past several weeks,
          there has been significant increase in
          security issues involving staff and inmate
          assaults as well as hard contraband such as
          cell   phones  and  weapons.  [S]taff  have
          responsibility to provide a safe and secure
          environment to all staff, visitors, and
          inmates.

(Id., citing Ex. I.)

     B.   Bivens Claims

          1.   Eighth Amendment Failure to Protect




2 Exhibit F, Plaintiff’s request for transfer, indicates that
Plaintiff’s projected release date, via good conduct time release,
was October 27, 2018. (Am. Compl., Ex. F, ECF No. 7-5 at 5.)
                                6
        The   Eighth    Amendment’s      prohibition     on   cruel   and   unusual

punishment requires prison officials to take reasonable measures

“to   protect     prisoners       from   violence   at    the   hands    of      other

prisoners.” Farmer v. Brennan, 511 U.S. 825, 833 (1994)(internal

quotations omitted). To state a claim under the Eighth Amendment

against a prison official for failure to protect an inmate from

violence, an inmate must plead facts showing that (1) he was

incarcerated under conditions posing a substantial risk of serious

harm,    (2)   the     official    was   deliberately     indifferent       to   that

substantial risk to his health and safety, and (3) the official’s

deliberate indifference caused him harm. Bistrian v. Levi, 696

F.3d 352, 367 (3d Cir. 2012).

        To    establish     the     subjective      standard     of     deliberate

indifference, “the prison official-defendant must actually have

known or been aware of the excessive risk to inmate safety.” Id.

(quoting Beers-Capitol v. Whetzel, 256 F.3d 120, 125 (3d Cir.

2001)). Actual knowledge can be shown by circumstantial evidence

where (1) “‘a substantial risk of inmate attacks was longstanding,

pervasive, well-documented, or expressly noted by prison officials

in the past,’ and (2) where ‘circumstances suggest that the

defendant-official being sued had been exposed to information

concerning the risk and thus must have known about it.’” Counterman

v. Warren County Correctional Facility, 176 F. App’x 234, 238 (3d
                                          7
Cir. 2006) (quoting Beers-Capitol, 256 F.3d at 131 (quoting Farmer,

511 U.S. at 837)). Inquiry into the risk of harm, as opposed to

the defendant’s knowledge of it, is objective. Id.

     The facts alleged by Plaintiff in support of deliberate

indifference to her safety in her original complaint were that (1)

the defendants knew she was a transgender inmate who had been

subject    to   sexual   assault   by       staff   in    another   correctional

facility; (2) Plaintiff was placed alone in an unlocked cell far

from the officers’ station; (3) Plaintiff alerted the defendants

to her general fears for her safety as a transgender inmate in a

facility without locks on the cell doors; (4) Plaintiff alerted

the defendants about other inmates’ comments about her body and

(5) the defendants refused to permit Plaintiff to use a make-shift

lock on her cell. (Opinion, ECF. No. 2 at 9-10.) In the Amended

Complaint, Plaintiff alleged that on October 5, 2015, Associate

Warden    Robert   Hazelwood   issued        a   notice    suspending   inmates’

visiting privileges due to security concerns, including repeated

assaults on staff. (Am. Compl., ECF No. 7-1 at 13, citing Ex. H.)

Although Plaintiff alleged “this notice was related to all the

violence and violent assaults and sexual abuse rampantly occurring

at FCI Fort Dix” (id.), Plaintiff attached a copy of the Notice to

the Amended Complaint and the Notice pertains only to “repeated

assaults on staff.” (Am. Compl., Ex. H, ECF No. 7-5 at 7.)
                                        8
     Plaintiff also refers to a second notification to inmates in

October 2015 that warned of a significant increase in security

issues over the past several weeks “involving staff and inmate

assaults.” Like the first notification, the second notification

does not mention any sexual assaults. Plaintiff’s allegation that

there was a recent increase of inmate violence is insufficient to

demonstrate   that   a   substantial    risk   of   sexual   assault    on   a

transgender inmate was “longstanding, pervasive, well-documented,

or expressly noted by prison officials in the past.” See Blackstone

v. Thompson, 568 F. App’x 82, 84 (3d. Cir. 2014) (per curiam)

(quoting Farmer, 511 U.S. at 842) (risk that an inmate with some

history of violence might attack another inmate for an unknown

reason was too speculative to give rise to an Eighth Amendment

claim); see also Bracey v. Pennsylvania Dept. of Corr., 571 F.

App’x 75, 78 (3d Cir. 2014) (per curiam) (nine incidents of inmate

assaults in exercise yards over two-year period was not pervasive

and well-documented risk of inmate attacks.)

     In Fletcher v. Phelps, the Third Circuit Court of Appeals

held that even if it could be inferred that the plaintiff was at

a greater risk of harm from other inmates due to his sexual

orientation, the plaintiff’s Eighth Amendment failure to protect

claim failed where the only evidence of risk of harm was the

plaintiff’s   statements    that   another     inmate   touched   him    and
                                    9
harassed him for sex. 639 F. App’x 85, 88 (per curiam) (3d Cir.

2015). Similarly, in a case before the Southern District of

Illinois, a failure to protect claim failed where the plaintiff

alleged “some inmates assault transgender inmates when assigned to

share a cell,” and that other inmates had verbally harassed the

plaintiff and made sexual gestures. Cole v. Tredway, Case No. 14-

CV-1059 (MJR-RJD), 2016 WL 7118946 at *5 (S.D. Ill. Dec. 7, 2016).

Significantly,   the   plaintiff   in   Cole   did   not   claim   anyone

threatened him with involuntary sexual contact. Id.

     Plaintiff’s claim here is like those in Fletcher and Cole

because Plaintiff had generalized fears of being at risk of sexual

assault based on her transgender identity. She alleged some verbal

harassment by other inmates but there were no specific threats

against her that required the defendants to take measures to

protect her. Plaintiff has not alleged facts that indicate the

defendants were deliberately indifferent to a substantial risk

that an inmate would sexually assault her. The Court will dismiss

the Eighth Amendment failure to protect claim without prejudice

for failure to state a claim.

          2.     Fifth Amendment Due Process

     Plaintiff asserts her Fifth Amendment right to Due Process

was violated because she could not hold Inmate Michael Garcia

accountable for sexual assault due to the faulty investigation
                                   10
conducted by the defendants. (Am. Compl., ECF No. 7-1 at 10-11.)

The    only    defendants   whom   Plaintiff      alleges    were   personally

involved      in   investigating   her   sexual    assault    are   Lieutenant

Bittner, Dr. Carl Sceusa and John Doe PREA Compliance Manager.

(Id., ECF No. 7-1 at 13-19.) See Iqbal, 556 U.S. at 676 (“a

plaintiff must plead that each Government-official defendant,

through the official's own individual actions, has violated the

Constitution.”) The Fifth Amendment claims against the remaining

individual defendants will be dismissed without prejudice.

       A Fifth Amendment Due Process Claim for failure to properly

investigate a sexual assault allegation in prison is a new Bivens

context subject to the analytical framework described by the

Supreme Court in Ziglar v. Abbasi3 before a Bivens remedy may be

implied.4 Before permitting a Bivens claim to proceed in a new



3   137 S. Ct. 1843 (2017).
4   The Supreme Court defined the test:

              The proper test for determining whether a case
              presents a new Bivens context is as follows.
              If the case is different in a meaningful way
              from previous Bivens cases decided by this
              Court, then the context is new.

137 S. Ct. at 1859. The Supreme Court has only recognized three
Bivens contexts: (1) to compensate persons injured by federal
officers who violated the prohibition against unreasonable search
and seizures; (2) to compensate under the Fifth Amendment Due
Process Clause an administrative assistant who sued a Congressman
for firing her because she was a woman; and 3) to compensate a
                                11
Bivens context, a court must conduct a special factors analysis.

Abbasi, 137 S. Ct. at 1859. The Court will permit the Fifth

Amendment claim to proceed but reserves the determination of

whether to imply a Bivens remedy for Plaintiff’s Fifth Amendment

claim until the defendants have been served with the Amended

Complaint and have an opportunity to brief the special factors

analysis under Abbasi, and Plaintiff is afforded an opportunity to

respond.

     C.     Federal Tort Claims Act (“FTCA”) Claims

     “[A]s part of the Prison Litigation Reform Act . . . section

1346(b)(2) of the FTCA precludes inmate tort actions against the

United States for ‘mental or emotional injury suffered while in

custody    without   a   prior   showing   of   physical    injury   or   the

commission of a sexual act,’ 28 U.S.C. § 1346(b)(2).” West v.

United States, 729 F. App'x 145, 148–49 (3d Cir. 2018), reh'g

denied (May 9, 2018) (per curiam). Plaintiff’s FTCA Claim based on

negligence by federal employees resulting in her sexual assault by

another inmate may proceed past screening pursuant to 28 U.S.C. §§

1915(e)(2)(B) and 1915A. Plaintiff’s claims based on negligent

investigation   of   her   sexual   assault     will   be   dismissed     with



prisoner’s estate under the Eighth Amendment Cruel and Unusual
Punishments Clause for failure to treat the prisoner’s asthma. Id.
at 1854-55 (citing Bivens, 403 U.S. at 397; Davis v. Passman, 442
U.S. 228 (1979); and Carlson v. Green, 446 U.S. 14 (1980)).
                                12
prejudice because Plaintiff does not allege that she suffered a

physical injury when the defendants failed to properly investigate

her sexual assault.

III. CONCLUSION

     The     Court   will   grant    Plaintiff’s    motion   to    amend   the

complaint.    Plaintiff’s    Fifth    Amendment    Due   Process   claim   for

failure to properly investigate her sexual assault may proceed

against Lieutenant Bittner, Dr. Carl Sceusa and John Doe PREA

Compliance Manager; and her FTCA claim against the United States

for negligence resulting in her sexual assault by another inmate

may proceed against the United States. Pursuant to 28 U.S.C. §§

1915(e)(2)(B)    and   1915A(b),     the   Court    will   dismiss   without

prejudice Plaintiff’s Eighth Amendment failure to protect claim

and dismiss with prejudice Plaintiff’s FTCA claim for failure to

properly investigate her assault.

An appropriate order follows.



DATE January 22, 2019

                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     United States District Judge




                                      13
